FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JERMAURA WRIGHT, a.k.a. Jermaura                 No. 14-56782
Paige Wright,
                                                 D.C. No. 2:12-cv-04385-JVS-AJW
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jermaura Wright appeals pro se from the district court’s judgment reversing

the Administrative Law Judge’s (“ALJ”) decision affirming the suspension and

termination of her Supplemental Security Income under Title XVI of the Social

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the district court’s decision to remand for further administrative

proceedings, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000), and we affirm.

      The district court did not abuse its discretion in remanding the action for

further administrative proceedings because “there is conflicting evidence, and not

all essential factual issues have been resolved[.]” Treichler v. Comm’r, Soc. Sec.

Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (explaining when remand for further

administrative proceedings is appropriate).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    14-56782